DETAILED ACTION
1.          Claims 16-35 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 4/16/2021 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
5.          This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: estimator and synchronizer in claims 16, 18, 20-24, and 27, inverse estimator in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
6.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.          Claims 16-23 and 29-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2021/0075649 A1 to Mahmood et al. (hereinafter “Mahmood”).
           Regarding Claim 16, Mahmood discloses a channel equalizer for use in a near field communication, NFC, device, the channel equalizer comprising:
     a filter configured to receive an input signal and to generate a filtered output signal (Mahmood: [0046] and [0053] – equalizer includes a filter for filtering an incoming signal.);
     an estimator configured to determine filter coefficients to be used by said filter (Mahmood: [0046], [0048], and [0053] – equalizer uses estimates based on infinite or finite impulse response filter coefficients. See also [0063].);
     a synchronizer configured to determine when to enable the channel equalizer and to provide one or more corresponding control signals to the estimator (Mahmood: Figure 3 with [0061-0066], and further with respect to [0017-0025] – corresponds to a controller for determining a training sequence (preamble) has been received and is further operable to derive/adjust characteristics that include parameters for channel estimation.).
            Regarding Claim 17, Mahmood discloses the channel equalizer of claim 16, wherein the filter is a finite impulse response filter or an infinite impulse response filter using complex coefficients (Mahmood: [0046], [0048], and [0053] – equalizer uses estimates based on infinite or finite impulse response filter coefficients. See also [0063].).
            Regarding Claim 18, Mahmood discloses the channel equalizer of claim 16, wherein the estimator is an inverse estimator (Mahmood: [0051-0052] – linear equalizer applies an inverse to linear channel estimate.).
            Regarding Claim 19, Mahmood discloses the channel equalizer of claim 18, wherein the inverse estimator is configured to estimate coefficients of a channel inverse and to set the filter coefficients equal to the coefficients of said channel inverse (Mahmood: [0051-0052] and [0059-0060] – corresponds to determining an inverse to linear channel estimates and determining filter coefficients that closely match a current operation, such that the coefficients match at least training data.).
            Regarding Claim 20, Mahmood discloses the channel equalizer of claim 16, wherein the synchronizer is configured to detect the reception of data, in particular a data frame, included in the input signal and to control the estimator such that channel equalization is only performed during the reception of said data (Mahmood: Figure 3 with [0061-0066], and further with respect to [0017-0025] – corresponds to a controller for determining a training sequence (preamble) has been received and is further operable to derive/adjust characteristics that include parameters for channel estimation. See also [0042] describing a receiver operable to recognize a training sequence in a preamble in a WiFi packet or frame.).
            Regarding Claim 21, Mahmood discloses the channel equalizer of claim 16, wherein the synchronizer is configured to receive a status signal indicative of the reception of data, in particular a data frame, included in the input signal and to control the estimator such that channel equalization is only performed during the reception of said data (Mahmood: Figure 3 with [0061-0066], and further with respect to [0017-0025] – corresponds to a controller for determining a training sequence (preamble) has been received and is further operable to derive/adjust characteristics that include parameters for channel estimation. See also [0042] describing a receiver operable to recognize a training sequence in a preamble in a WiFi packet or frame.).
            Regarding Claim 22, Mahmood discloses the channel equalizer of claim 16, wherein the estimator is configured to apply statically set initial filter coefficients to said filter (Mahmood: [0060] – equalizer includes a database of starting coefficients for the optimization process.).
            Regarding Claim 23, Mahmood discloses the channel equalizer of claim 16, wherein the estimator is configured to estimate initial filter coefficients and to apply the estimated initial filter coefficients to said filter (Mahmood: [0060] – equalizer includes a database of starting coefficients for the optimization process such that coefficients representing the filtering of the linear/non-linear equalizers may be derived.).

            Claims 29-35, directed to a method embodiment of claims 16-22, recites similar features as claims 16-22, respectively, and are therefore rejected upon the same grounds as claims 16-22. Please see above rejections of claims 16-22.
            

Claim Rejections - 35 USC § 103
9.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.        Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmood in view of United States Patent Application Publication 2014/0294055 A1 to Pustovalov et al. (hereinafter “Pustovalov”).
            Regarding Claim 24, Mahmood discloses the channel equalizer of claim 16, wherein the estimator is configured to optimize the filter coefficients (Mahmood: [0060] – equalizer includes a database of starting coefficients for the optimization process such that coefficients representing the filtering of the linear/non-linear equalizers may be derived.), but does not expressly disclose this process includes using a blind equalization algorithm.
            However, this process was known to those having ordinary skill in the art before the effective filing date of the application as evidenced by Pustovalov. Pustovalov is similarly concerned with a channel equalizer with channel estimation capabilities to adapt filter coefficients into an optimum set of coefficients required for the channel (Pustovalov: [0002], [0028-0031].). Pustovalov includes an estimator configured to optimize filter coefficients using a blind equalization algorithm (Pustovalov: [0028-0036] – equalizer includes channel estimation using a blind equalizer to generate initial weights.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the channel estimation device/process of Mahmood in view of the channel estimation process of Pustovalov to include blind equalization, since both were known prior to the effective filing date of the claimed invention, for the reasons of adapting certain channel coefficients to changing channel conditions (Pustovalov: [0002-0003]).
            Regarding Claim 25, the combination of Mahmood and Pustovalov discloses the channel equalizer of claim 24, wherein Pustovalov further discloses the blind equalization algorithm is a constant modulus algorithm (Pustovalov: [0034] – blind equalizer includes constant modulus algorithm.).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the channel estimation device/process of Mahmood in view of the channel estimation process of Pustovalov to include blind equalization, since both were known prior to the effective filing date of the claimed invention, for the reasons of adapting certain channel coefficients to changing channel conditions (Pustovalov: [0002-0003]).
            Regarding Claim 26, the combination of Mahmood and Pustovalov discloses the channel equalizer of claim 25, wherein Pustovalov further discloses the constant modulus algorithm has a configurable step size (Pustovalov: [0034] – equalizer further includes configurable step size algorithms.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the channel estimation device/process of Mahmood in view of the channel estimation process of Pustovalov to include blind equalization, since both were known prior to the effective filing date of the claimed invention, for the reasons of adapting certain channel coefficients to changing channel conditions (Pustovalov: [0002-0003]).

14.         Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Mahmood in view of United States Patent Application Publication 2017/0359202 A1 to Soulier (hereinafter “Soulier”).
            Regarding Claim 27, Mahmood discloses the channel equalizer of claim 16, but does not expressly disclose wherein the synchronizer is configured to reset the filter coefficients.
            However, this process was known to those having ordinary skill in the art before the effective filing date of the application as evidenced by Soulier. Soulier is similarly concerned with a channel equalizer with channel estimation capabilities to adapt filter coefficients into an optimum set of coefficients required for the channel (Soulier: [0015-0018]). Soulier discloses an equalizer operable to reset filter coefficients (Soulier: [0026] – corresponds to resetting filter coefficients if the coefficient does not meet a criteria.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the channel equalizer of Mahmood in view of the equalizer of Soulier to reset filter coefficients for the reasons of preventing divergence of the filter (Soulier: [0013]).

Conclusion
15.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

16.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2018/0302263 A1 to Woodsum et al. at [0088], [0128];
US PGPub 2017/0078085 A1 to Meiyappan et al. at [0003-0011], [0024], [0038-0039], [0045], [0077-0078];
US PGPub 2009/0190646 A1 to Ooi at [0020-0021], [0035-0036], [0041-0059], [0081-0090], [0110]; and
US PGPub 2001/0038674 A1 to Trans at [0287], [0300], [0351], [0361-0362], [0509].
	   

17.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 9, 2022